BARROW, HANLEY, MEWHINNEY & STRAUSS, LLC CODE OF ETHICS I. INTRODUCTION Barrow, Hanley, Mewhinney & Strauss, LLC (the “Firm”) has adopted this Code of Ethics ("Code") in compliance with the requirements of Sections 204A-1 of the Investment Advisers Act of 1940 (the "Advisers Act") and Section 17(j) of the Investment Company Act of 1940.This Code was originally adopted on November 28, 1983, and was last amended on December 31, 2012.The Code requires the Firm’s Access Persons to comply with the federal securities laws, sets forth standards of business conduct required of the Firm’s supervised persons and addresses conflicts that arise from personal trading and other activity by Access Persons.The policies and procedures outlined in the Code are intended to promote compliance with fiduciary standards by the Firm and its Access Persons.As a fiduciary, the Firm (i) has the responsibility to render professional, continuous and unbiased investment advice, (ii) owes its clients a duty of honesty, good faith and fair dealing, (iii) must act at all times in the best interests of clients, and (iv) must avoid or disclose conflicts of interest. A. This Code of Ethics is designed to: 1. Set out ideals for ethical conduct premised on fundamental principles of openness, integrity, honesty and trust; 2. Protect the Firm’s clients by deterring misconduct; 3. Educate the employees regarding the Firm’s expectations and the laws governing their conduct; 4. Remind employees that they are in a position of trust and must act with complete propriety at all times; 5. Protect the reputation of the Firm; 6. Guard against violations of the securities laws; and 7. Establish procedures for employees to follow so that the Firm may determine whether employees are complying with its ethical principals. Code of Ethics
